Citation Nr: 1147062	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel












INTRODUCTION

The Veteran had service with the Army National Guard of Puerto Rico from November 1962 to October 1964.  The Veteran served on active duty for training (ACDUTRA) from January 1963 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in an October 2010 decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

In the present case, the Veteran contends that his back disability was incurred while he was on a period of ACDUTRA with the Puerto Rico National Guard in July 1964 and that he was given a medical discharge from the National Guard later that year.  He explained that a superior ordered him to see a private doctor who certified that the Veteran had to receive therapy and treatment for his back condition acquired during his National Guard duty.  However, no such certification appears in the claims file.

The Veteran's Armed Forces of the United States Reports of Transfer or Discharge (DD-214) shows that his military occupational specialty (MOS) during his six-month period of ACDUTRA in 1963 was as a vehicle mechanic and that afterwards he was returned to the Army National Guard of Puerto Rico to complete his remaining service obligation, which was to terminate in November 1968.  However, NGB Form 22 shows that the Veteran's MOS was changed to a communications specialist and that he was discharged from National Guard service in October 1964 due to a physical disqualification.  NGB Form 22 also reflects only one period of ACDUTRA (in 1963) and does not reflect that the Veteran served on any period of ACDUTRA or INACDUTRA during the summer of 1964.  

Available service treatment records dated from January 1963 to July 1963 do not disclose any complaints of, or treatment for, a back disorder.  However, the Veteran claims that he was treated for back pain in 1964 at Camp Santiago in Salinas, Puerto Rico, and later by private doctors and hospitals.  There are no private records of back treatment dated in 1964 found in the claims file.  In an October 2010 statement, the Veteran asserts that doctors from his early treatment period are now dead and he cannot obtain those records.  

Available service records also do not disclose whether the Veteran was in a period of ACDUTRA or INACDUTRA in July 1964.  There is also no indication in the claims file why the Veteran received a medical discharge in October 1964, including whether it was due to a back disorder.  In its October 2010 remand, the Board had requested that the RO/AMC secure all of the Veteran's service personnel records, determine whether he was on ACDUTRA or INACDUTRA in July 1964, and determine the reasons for his medical discharge from the National Guard in October 1964.  

However, on remand the RO/AMC has been unable to obtain additional service personnel or treatment records.  For example, there are no service treatment records showing any back treatment in July 1964 and no service personnel records showing the reason for his discharge in October 1964.  They are evidently unavailable from the National Personnel Records Center (NPRC), from the Veteran's National Guard office in Puerto Rico, or from the Veteran himself.  In October 2008, the state medical command of the National Guard reported that the Veteran's health records were not found and indicated that they were considered missing records.  In November 2011, the RO/AMC made a formal finding of the unavailability of some of the Veteran's service records.  The search for a complete copy of the Veteran's service treatment and personnel records was also detailed in the evidence history section of the supplemental statement of the case issued in November 2011 and is well documented in the claims file.  

The Board is mindful that, in a case such as this, where service records are unavailable, there is a heightened obligation on the part of VA to explain its findings and conclusions and to assist the Veteran in the development of his claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Post-service, there is evidence of symptoms of a back disorder as a result of work-related accidents in December 1977 and in January 1983 as well as a five-day period of hospitalization for back pain in April 1979.  Medical records from the state insurance fund related to workplace injury, and private hospital and medical records (many translated from the original Spanish), show diagnoses of: trauma on lumbo-sacral region (December 1977 and October 1978); acute bilateral sacro-iliac joint sprain (April 1979), low back pain syndrome (April 1979), and disabling back pain (September 2008).  A December 1983 X-ray study of the lumbar spine showed a slight minimal decrease of intervertebral space at the L5-S1 level.  

Correspondence dated in September 2008 from R.A.S., M.D., noted that the Veteran injured his back in 1963 while serving in the National Guard and that he was medically discharged.  Dr. R.A.S. wrote that there was a history of recurrent back pain including admissions to a private hospital for evaluation and treatment.  Dr. R.A.S. also noted that the Veteran reinjured his back in 1983 and was awarded disability benefits from the Social Security Administration (SSA).  He opined that it was more likely than not that the Veteran's disabling back disorder was secondary to the injury that the Veteran had while serving in the National Guard.  

Information obtained on remand and associated with the claims file indicates that the Veteran is in receipt of SSA disability benefits, but it is not clear from these records when he began receiving disability benefits or if they are for his complaints of back pain.  Most of the medical files appear to pertain to the Veteran's psychiatric treatment.

In any event, the Board is of the opinion that after affording the Veteran all reasonable doubt in his favor and under the particular circumstances of this case, the Veteran has met the criteria of 38 C.F.R. § 3.159 outlined above supporting the provision of a VA examination and medical opinion.  He has provided sufficient medical or lay evidence of the following: a possible current back disability; a possible back injury during a period of ACDUTRA or INACDUTRA that led to his early discharge from the National Guard; and a private medical opinion showing a relationship between the claimed back disorder and service.  As the Board lacks sufficient medical evidence at present to decide this claim, on remand a VA examination and medical opinion as to his alleged back disorder should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature, extent, and etiology of his claimed back disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  Following a review of the claims file and examination of the Veteran, the examiner shall offer an opinion as to whether the Veteran suffers from any current low back disorder(s), and if so, whether it is at least as likely as not (a 50 percent probability or more) that any currently diagnosed back disorder is related to any event or incident claimed to have occurred in service, or to some other non-service factor such as the Veteran's documented back injuries in the 1970s and 1980s.  In rendering this opinion, the examiner shall specifically consider the Veteran's claimed in-service injury even though such injury may not be documented in the service treatment records.

A clear rationale for all opinions shall be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any requested medical opinion cannot be given, the examiner should provide a complete rationale therefor.  

3.  Thereafter, the RO/AMC shall take such additional development action with respect to the claim as it deems proper.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



